            Case 1:20-cv-04723-GHW Document 9 Filed 07/29/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 7/29/2020
------------------------------------------------------------------X
  ARTURO YEREMIS,                                                 :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :        1:20-cv-04723-GHW
                                                                  :
  AMERIT FLEET SOLUTIONS, CHARTER                                 :            ORDER
  COMMUNICATIONS INC., A-1 ALL GERMAN :
  CAR CORPORATION, AND CITY OF NEW :
  YORK POLICE DEPARTMENT,                                         :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         On July 28, 2020, Plaintiff filed an emergency motion to compel Defendant Amerit Fleet

Solutions (“Amerit”) to grant Plaintiff access to his locker to retrieve his personal property. Dkt.

No. 8. That application is DENIED without prejudice. Because Amerit has not appeared in this

case and, to the Court’s knowledge, has not been served, Plaintiff is directed to pursue the

requested relief via order to show cause. Plaintiff is directed to follow the procedures described in

Rule 4(C) of the Court’s Individual Rules of Practice in Civil Cases and Rule 4 of the Court’s

Emergency Individual Rules and Practices in Light of COVID-19.

         Counsel for Plaintiff is directed to serve a copy of this order on Defendants and to file

proof of service.
         SO ORDERED.

 Dated: July 29, 2020                                         _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
